Case 2:19-cv-10579-SJM-APP ECF No. 48 filed 05/28/19         PageID.1387   Page 1 of 3




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

 ALLSTATE INSURANCE COMPANY,
 et al.,                                      Case No. 2:19-cv-10579
         Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 MICHIGAN PAIN MANAGEMENT,
 PLLC, et al.,

             Defendants.
                                 /


 STIPULATION OF DISMISSAL WITH PREJUDICE AS TO DEFENDANTS
 PRECISION MRI OF MICHIGAN LLC d/b/a PRECISE MRI AND NATHAM
                     KARRUMI, D.C. ONLY

      Pursuant to Fed. R. Civ. P. 41(a)(1), it is hereby stipulated and agreed by and

between plaintiffs Allstate Insurance Company, Allstate Fire and Casualty Insurance

Company, Allstate Property and Casualty Insurance Company, Esurance Insurance

Company, and Esurance Property and Casualty Insurance Company (collectively,

“Allstate”) and defendants Precision MRI of Michigan LLC d/b/a Precise MRI

(“Precise MRI”) and Natham Karrumi, D.C. (“Karrumi”), by and through their

undersigned counsel, that Allstate’s Complaint (Docket No. 1) be dismissed with

prejudice as to Precise MRI and Karrumi without costs or fees of any kind to any

party. It is hereby agreed by the parties that this Court shall retain jurisdiction to

enforce the terms of settlement reached between the parties.

                           [SIGNATURE PAGE FOLLOWS]


                                          1
Case 2:19-cv-10579-SJM-APP ECF No. 48 filed 05/28/19       PageID.1388   Page 2 of 3



        STIPULATED AND AGREED TO THIS 23rd DAY OF MAY, 2019:


 Allstate Insurance Company, Allstate       Precision MRI of Michigan LLC d/b/a
 Fire and Casualty Insurance Company,       Precise MRI and Natham Karrumi,
 Allstate Property and Casualty
 Insurance Company, Esurance
 Insurance Company, and Esurance
 Property and Casualty Insurance
 Company,

 By their Attorneys,                        By their Attorney,

  /s/ Jacquelyn A. McEttrick                /s/ Paul J. Whiting
 _____________________                      _____________________
 Richard D. King, Jr.                       Paul J. Whiting (P573275)
 Nathan A. Tilden (P76969)                  THE WHITING LAW FIRM, PLC
 Jacquelyn A. McEttrick                     26300 Northwestern Hwy., Suite 301
 Andrew H. DeNinno                          Southfield, MI 48076
 Adam Gutbezahl                             (248) 355-5900
 SMITH & BRINK
 38777 Six Mile Road, Suite 314
 Livonia, MI 48152

 350 Granite St., Suite 2303
 Braintree, MA 02184
 (617) 770-2214




                                        2
Case 2:19-cv-10579-SJM-APP ECF No. 48 filed 05/28/19         PageID.1389   Page 3 of 3



                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

 ALLSTATE INSURANCE COMPANY,
 et al.,                                      Case No. 2:19-cv-10579
         Plaintiff,
                                              HONORABLE STEPHEN J. MURPHY, III
 v.

 MICHIGAN PAIN MANAGEMENT,
 PLLC, et al.,

            Defendants.
                                 /


    ORDER DISMISSING WITH PREJUDICE AS TO DEFENDANTS
 PRECISION MRI OF MICHIGAN LLC d/b/a PRECISE MRI AND NATHAM
                     KARRUMI, D.C. ONLY

      This matter having come before the Court upon stipulation of the parties, and

the Court being otherwise fully advised in the premises:

      IT IS HEREBY ORDERED that plaintiffs’ causes of action against defendants

Precision MRI of Michigan LLC d/b/a Precise MRI and Natham Karrumi, D.C. are

hereby dismissed with prejudice and without costs to any party. The Court shall

retain jurisdiction over this matter only as necessary to enforce the terms of

settlement reached between the parties.


      SO ORDERED.


                                      s/ Stephen J. Murphy, III
                                      STEPHEN J. MURPHY, III
                                      United States District Judge
Dated: May 28, 2019



                                          3
